[BHBT LOGO]

 

The following is a summary of the material terms of the Bar Harbor Bankshares
2008 Annual Incentive Plan



Bar Harbor Bankshare’s ("BHB") Annual Incentive Plan (the "Plan") is designed to
recognize and reward executives for their collective contributions to BHB’s
success. Our Plan focuses on rewarding for the achievement of specific goals
that are critical to BHB’s growth and profitability. Individually and
collectively, we believe our executive team has the ability to influence and
drive our success. Our Plan is designed to reward our executives for driving
BHB’s success. This document summarizes the elements and features of the Plan.

In short, the objectives of the Plan are to:

 * Focus executive attention on key business metrics;
   
 * Align pay with organizational and individual performance;
   
 * Encourage teamwork and collaboration across all areas of BHB. Our collective
   contributions will drive improved business results;
   
 * Motivate and reward the achievement of specific, measurable performance
   objectives;
   
 * Provide competitive total cash compensation;
   
 * Provide significant reward for achieving and exceeding performance results;
   and
   
 * Enable BHB to attract and retain the talent needed to drive success.

Eligibility

Eligibility will be limited to executive positions that have a significant
impact on the success of the organization.
Participants must be employed by October 1st of the plan year in order to be
eligible for that year’s incentive. New employees will receive pro-rated awards
based on date of hire.
Participants must be an active employee as of the reward payout date to receive
an award.
Participant’s performance must be in good standing for the measurement period.

Performance Period



The performance period and plan operate on a calendar year basis (January 1st –
December 31st). Actual payout awards are made in cash following year-end after
BHB’s financial results and performance are known.

 Incentive Payout Opportunity

Each participant will have a target incentive opportunity based on his/her role.
The target incentive will reflect a percentage of base salary and be determined
consistent with competitive market practices. Actual awards will vary based on
achievement of specific goals. The opportunity reflects a range of potential
awards. Actual awards may range from 0% of target (for not achieving minimal
performance) to 150% of target (for exceptional performance). The table below
summarizes the incentive ranges for the 2008 Plan year.



2008 Short-Term Incentive Targets

Role

Below Threshold

Threshold
(50% of Target)

Target
(100%)

Stretch
(150% of Target)



  CEO/President

0%

12.50%

25.00%

37.50%



  EVP

0%

10.00%

20.00%

30.00%

  SVP

0%

7.50%

15.00%

22.50%

 

 

 

 

 

Incentive Plan Measures

Each participant will have predefined performance goals that will determine
his/her annual incentive award.  There are two performance categories:   BHB and
Individual.  BHB performance will be reflected by common goals for all
participants. Individual goals will reflect each participants individual
contributions based on their role. The specific allocation of goals will be
weighted to reflect the focus and contribution for each role/level in BHB and
its wholly owned subsidiary Bar Harbor Bank & Trust (the "bank") and its second
tier subsidiary Bar Harbor Trust Services.

The table below provides guidelines for the allocation of participant’s
incentives for each performance component

Position

BHB/Team Performance

Individual Performance

CEO/President

75%

25%

EVP

65%

35%

SVP - Line

30%

70%

SVP - Staff

50%

50%

BHB Performance



BHB performance goals for 2008 are Net Income and Efficiency Ratio. Specific
performance goals at threshold, target, and stretch for 2008 are established by
the BHB Compensation Committee and approved by the BHB Board of Directors.

Individual Performance



In addition to the BHB’s performance, participants will have 2 - 3 individual
goals that will focus on either department/team performance (e.g. lending
growth, deposit growth) and/or individual performance. The mix of these goals
will vary by role. Where possible, performance targets and ranges for each
measure will be set at the beginning of the Plan year. A minimum achievement of
threshold level performance is required for the plan to pay for each component.

Plan Trigger



In order for the Plan to "activate" or turn on, BHB must achieve at least the
minimum Net Income threshold established by the Compensation Committee. If BHB
does not meet this level, the Plan will not pay out any awards for the year,
regardless of performance on other goals.

Payouts



Payouts will be made in cash as soon as possible after the closing of BHB’s
financials each year. Awards are calculated based on actual performance relative
to target. Achieving threshold performance will pay out at 50% of target
incentive, target performance will pay out 100% of target, and stretch
performance will pay out at 150% of target incentive. Performance below
threshold will be zero. Payouts are assessed by component such that one goal may
achieve stretch and another may achieve only threshold. Actual payouts for each
performance goal will be pro-rated between threshold, target and stretch levels
to reward incremental improvement.

Below is an illustration of a simple plan design for a SVP (Tier 3) with a base
salary of $100,000 and an incentive target of 15% of base salary ($15,000).
Goals are for illustration purposes only.

Participant Goals

Performance and Payout

Performance Measure

Performance Goal

threshold/target/stretch

Weight

$

Actual Performance

Payout Allocation

(0% - 150%)

Payout ($)

Net Income

TBD

30%

$4,500

Target

100%

$4,500

Efficiency Ratio

TBD

30%

$4,500

Threshold

50%

$2,250

Individual
performance goal #1

TBD

20%

$3,000

Stretch

150%

$4,500

Individual
performance goal #2

TBD

10%

$1,500

Below Threshold

0%

$0

Individual
performance goal #3

TBD

10%

$1,500

Target

100%

$1,500

TOTAL

100%

$15,000

85% payout

$12,750

This participant’s payout of $12,750 is 85% of target. The payout reflects BHB’s
Net Income performance at "Target", Efficiency Ratio at Threshold, one
Individual goal at stretch, another that was not achieved, and another at
Target.



Terms and Conditions
                                                                                                                                                                           



Effective Date

This Plan is effective January 1, 2008 to reflect plan year January 1, 2008 to
December 31, 2008. The Plan will be reviewed annually by the BHB’s Compensation
Committee and Executive Management to ensure proper alignment with BHB’s
business objectives. BHB retains the rights as described below to amend, modify
or discontinue the Plan at any time during the specified period. The Incentive
Plan will remain in effect until December 31, 2008.

Program Administration



The Plan is authorized by the BHB Compensation Committee and voted by the BHB
Board of Directors. The Compensation Committee has the sole authority to
interpret the Plan and to make or nullify any rules and procedures, as
necessary, for proper administration. Any determination by the Compensation
Committee will be final and binding on all participants.

Program Changes or Discontinuance



BHB has developed the plan based on existing business, market and economic
conditions. If substantial changes occur that affect these conditions, BHB may
add to, amend, modify or discontinue any of the terms or conditions of the Plan
at any time. The Compensation Committee may, at its sole discretion, waive,
change or amend the Plan as it deems appropriate.

Incentive Award Payments



Awards will be paid as a cash bonus before the end of the first quarter
following the Plan year (within 75 days to avoid potential 409A trigger). Awards
will be paid out as a percentage of a participant’s base salary earned during
the year as of December 31st for a given calendar year. Incentive awards will be
considered taxable income to participants in the year paid and will be subject
to withholding for required income and other applicable taxes.

Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of BHB. Nothing contained in
the Plan, and no action taken pursuant to the provisions hereof, will create or
be construed to create a trust of any kind, or a pledge, or a fiduciary
relationship between BHB or the CEO and the participant or any other person.
Nothing herein will be construed to require BHB or the CEO to maintain any fund
or to segregate any amount for a participant’s benefit.

New Hires, Promotions, and Transfers



Participants who are not employed by BHB at the beginning of the Plan year will
receive a pro rata incentive award based on their length of employment during a
given year.

A participant whose work schedule changes during the year will be eligible for
prorated treatment that reflects his/her time in the different schedules.

If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)

Termination of Employment



If a participant is terminated by the BHB, no incentive award will be paid. If a
participant voluntarily leaves BHB before the award is paid, s/he will not
receive payment unless their resignation is due to a hardship or family
situation. The Compensation Committee reserves the right to make a decision on
whether or not to pay a pro-rated share of any incentive earned for the calendar
year in question. To encourage employees to remain in the employment of BHB, a
participant must be an active employee of BHB on the last day of the measurement
period (see exceptions for disability, death, or retirement).

Disability, Death, or Retirement



If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her incentive award for the
Plan period shall be prorated so that no award will be earned during the period
of long-term disability.

In the event of death, BHB will pay to the participant’s estate the pro rata
portion of the award that had been earned by the participant.

In the event of retirement, BHB will pay to the participant a pro rata portion
of the award that had been earned by the participant.

Ethics and Interpretation

If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, BHB’s interpretation expressed by the BHB Board of Directors
will be final and binding.

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the Plan to which the employee would otherwise be entitled will be
revoked.

Participants who have willfully engaged in any activity, injurious to the BHB,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.

Miscellaneous



The Plan will not be deemed to give any participant the right to be retained in
the employ of BHB, nor will the Plan interfere with the right of BHB to
discharge any participant at any time.

In the absence of an authorized, written employment contract, the relationship
between employees and BHB is one of at-will employment. The Plan does not alter
the relationship.

This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the state
of Maine.

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

This Plan is proprietary and confidential to BHB and its employees and should
not be shared outside the organization except as authorized by the Compensation
Committee for public disclosure documents.

The following tables set forth sample possible payments to each of the Company’s
Named Executive Officers und ther company’s 2008 Annual Incentive Plan, at the
Plan’s target, threshold and stretch benchmarks. Payouts in these tables assume
that BHB has achieved its minimum 2008 Net Income performance goal as well as
other BHB and applicable individual executive performance goals. Assuming
payments are to be made under the Plan, then "actual payments" to the Named
Executive Officers may be different from those depicted on their respective
tables, but within the range between "threshold" and "stretch" awards reflected
on each table.

 

\

The following provides Scorecard Example for 2008 Incentive plan.



2008

Name

Joseph Murphy

Title

President & CEO

Base Salary

$273,946

Base Salary

$273,946

Base Salary

$273,946

Incentive Target (%)

12.50%

Incentive Threshold (%)

25.00%

Incentive stretch (%)

37.50%

Incentive Target ($)

$34,243

Incentive Threshold ($)

$68,487

Incentive stretch ($)

$102,730

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

55.0%

6.9%

13.8%

20.6%

At thresold

100%

$18,837

At target

100%

$37,675

At stretch

100%

$56,512

Corporate Goals

Efficiency Ratio

20.0%

2.5%

5.0%

7.5%

At thresold

100%

$6,849

At target

100%

$13,697

At stretch

100%

$20,546

Shared Goal

AQ/Past Dues

8.3%

1.0%

2.1%

3.1%

At thresold

100%

$2,852

At target

100%

$5,705

At stretch

100%

$8,557

Shared Goal

AQ/Chargeoffs

8.3%

1.0%

2.1%

3.1%

At thresold

100%

$2,852

At target

100%

$5,705

At stretch

100%

$8,557

Shared Goal

AQ/NPL+OREO

8.3%

1.0%

2.1%

3.1%

At thresold

100%

$2,852

At target

100%

$5,705

At stretch

100%

$8,557

Total

100.0%

12.50%

25.00%

37.50%

$34,243

$68,487

$102,730

2008

Name

Gerry Shencavitz

Title

EVP and CFO

Base Salary

$174,000

Base Salary

$174,000

Base Salary

$174,000

Incentive Threshold (%)

10.00%

Incentive Target (%)

20.00%

Incentive Stretch (%)

30.00%

Incentive Threshold ($)

$17,400

Incentive Target ($)

$34,800

Incentive TStretch ($)

$52,200

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

45.0%

4.5%

9.0%

13.5%

At thresold

100%

$7,830

At target

100%

$15,660

At stretch

100%

$23,490

Corporate Goals

Efficiency Ratio

20.0%

2.0%

4.0%

6.0%

At thresold

100%

$3,480

At target

100%

$6,960

At stretch

100%

$10,440

Individual Goal

Invest. Income (Millions)

12.5%

1.3%

2.5%

3.8%

At thresold

100%

$2,175

At target

100%

$4,350

At stretch

100%

$6,525

Individual Goal

Yield against Peer

12.5%

1.3%

2.5%

3.8%

At thresold

100%

$2,175

At target

100%

$4,350

At stretch

100%

$6,525

Individual Goal

Technology Leadership

10.0%

1.0%

2.0%

3.0%

At thresold

100%

$1,740

At target

100%

$3,480

At stretch

100%

$5,220

Total

100.0%

10.0%

20.0%

30.0%

$17,400

$34,800

$52,200

2008

Name

Dan Hurley

Title

President BHTS

Base Salary

$126,500

Base Salary

$126,500

Base Salary

$126,500

Incentive Threshold (%)

7.50%

Incentive Target (%)

15.00%

Incentive Stretch (%)

22.50%

Incentive Threshold ($)

$9,488

Incentive Target ($)

$18,975

Incentive TStretch ($)

$28,463

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

20.0%

1.5%

3.0%

4.5%

At threshold

100%

$1,898

At target

100%

$3,795

At stretch

100%

$5,693

Corporate Goals

Efficiency Ratio

10.0%

0.8%

1.5%

2.3%

At threshold

100%

$949

At target

100%

$1,898

At stretch

100%

$2,846

Individual Goal

BHTS Budget ($Thous)

35.0%

2.6%

5.3%

7.9%

At threshold

100%

$3,321

At target

100%

$6,641

At stretch

100%

$9,962

Individual Goal

BHFS ($Thous)

35.0%

2.6%

5.3%

7.9%

At threshold

100%

$3,321

At target

100%

$6,641

At stretch

100%

$9,962

Total

100.0%

7.50%

15.00%

22.50%

$9,488

$18,975

$28,463

2008

Name

Greg Dalton

Title

Senior Vice President

Base Salary

$132,000

Base Salary

$132,000

Base Salary

$132,000

Incentive Threshold (%)

7.50%

Incentive Target (%)

15.00%

Incentive Stretch (%)

22.50%

Incentive Threshold ($)

$9,900

Incentive Target ($)

$19,800

Incentive TStretch ($)

$29,700

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

20.0%

1.5%

3.0%

4.5%

At thresold

100%

$1,982

At target

100%

$3,964

At stretch

100%

$5,940

Corporate Goals

Efficiency Ratio

10.0%

0.8%

1.5%

2.3%

At thresold

100%

$990

At target

100%

$1,980

At stretch

100%

$2,970

Individual Goal

Commercial Loan

35.0%

2.6%

5.3%

7.9%

At thresold

100%

$3,465

At target

100%

$6,930

At stretch

100%

$10,395

Individual Goal

Non Pers Deposit Budget

15.0%

1.1%

2.3%

3.4%

At thresold

100%

$1,485

At target

100%

$2,970

At stretch

100%

$4,455

Shared Goal

AQ/Past Dues

6.7%

0.5%

1.0%

1.5%

At thresold

100%

$659

At target

100%

$1,319

At stretch

100%

$1,978

Shared Goal

AQ/Chargeoffs

6.7%

0.5%

1.0%

1.5%

At thresold

100%

$659

At target

100%

$1,319

At stretch

100%

$1,978

Shared Goal

AQ/NPL+OREO

6.7%

0.5%

1.0%

1.5%

At thresold

100%

$659

At target

100%

$1,319

At stretch

100%

$1,978

Total

100.0%

7.50%

15.00%

22.50%

$9,900

$19,800

$29,700

2008

Name

Michael Bonsey

Title

Senior Vice President

Base Salary

$116,000

Base Salary

$116,000

Base Salary

$116,000

Incentive Threshold (%)

7.50%

Incentive Target (%)

15.00%

Incentive Stretch (%)

22.50%

Incentive Threshold ($)

$8,700

Incentive Target ($)

$17,400

Incentive TStretch ($)

$26,100

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

30.0%

2.3%

4.5%

6.8%

At thresold

100%

$2,611

At target

100%

$5,222

At stretch

100%

$7,833

Corporate Goals

Efficiency Ratio

20.0%

1.5%

3.0%

4.5%

At thresold

100%

$1,740

At target

100%

$3,480

At stretch

100%

$5,220

Individual Goal

Commercial Loan

15.0%

1.1%

2.3%

3.4%

At thresold

100%

$1,305

At target

100%

$2,610

At stretch

100%

$3,915

Individual Goal

Consumer Loan

10.0%

0.8%

1.5%

2.3%

At thresold

100%

$870

At target

100%

$1,740

At stretch

100%

$2,610

Shared Goal

AQ/Past Dues

8.3%

0.6%

1.2%

1.9%

At thresold

100%

$725

At target

100%

$1,449

At stretch

100%

$2,174

Shared Goal

AQ/Chargeoffs

8.3%

0.6%

1.2%

1.9%

At thresold

100%

$725

At target

100%

$1,449

At stretch

100%

$2,174

Shared Goal

AQ/NPL+OREO

8.3%

0.6%

1.2%

1.9%

At thresold

100%

$725

At target

100%

$1,449

At stretch

100%

$2,174

Total

100.0%

7.50%

15.00%

22.50%

$8,700

$17,400

$26,100

2008

Name

Stephen Leackfeldt

Title

Senior Vice President

Base Salary

$116,000

Base Salary

$116,000

Base Salary

$116,000

Incentive Threshold (%)

7.50%

Incentive Target (%)

15.00%

Incentive Stretch (%)

22.50%

Incentive Threshold ($)

$8,700

Incentive Target ($)

$17,400

Incentive TStretch ($)

$26,100

Performance Goals

Payment Range

Actual Achievement

Actual Achievement

Actual Achievement

Incentive Measures

Weight

Threshold

Target

Stretch

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Actual Performance

Payout Percent
(Interpolated)

Actual Payout
($)

Corporate Goals

Net Income ($Millions)

30.0%

2.3%

4.5%

6.8%

At thresold

100%

$2,611

At target

100%

$5,222

At stretch

100%

$7,833

Corporate Goals

Efficiency Ratio

20.0%

1.5%

3.0%

4.5%

At thresold

100%

$1,740

At target

100%

$3,480

At stretch

100%

$5,220

Individual Goal

Personal Deposits

20.0%

1.5%

3.0%

4.5%

At thresold

100%

$1,740

At target

100%

$3,480

At stretch

100%

$5,220

Individual Goal

Consumer Loan

20.0%

1.5%

3.0%

4.5%

At thresold

100%

$1,740

At target

100%

$3,480

At stretch

100%

$5,220

Shared Goal

AQ/Past Dues

3.3%

0.2%

0.5%

0.7%

At thresold

100%

$290

At target

100%

$579

At stretch

100%

$869

Shared Goal

AQ/Chargeoffs

3.3%

0.2%

0.5%

0.7%

At thresold

100%

$290

At target

100%

$579

At stretch

100%

$869

Shared Goal

AQ/NPL+OREO

3.3%

0.2%

0.5%

0.7%

At thresold

100%

$290

At target

100%

$579

At stretch

100%

$869

Total

100.0%

7.50%

15.00%

22.50%

$8,700

$17,400

$26,100

 

 